 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   RAYQUAN RAY BROWN, et al.,                          Case No. 1:19-cv-00465-AWI-SAB

12                   Plaintiffs,                         ORDER REQUIRING PLAINTIFF
                                                         LAFRANCE BROWN TO FILE AN
13           v.                                          APPLICATION TO PROCEED IN FORMA
                                                         PAUPERIS OR PAY FILING FEE
14   THE CITY OF CLOVIS, et al.,
                                                         (ECF No. 2)
15                   Defendants.

16

17          Rayquan Ray Brown and Lafrance Ray Brown (“Plaintiffs”), proceeding pro se, filed this

18 civil rights action pursuant to 42 U.S.C. § 1983. (ECF No. 1.) On April 10, 2019, Plaintiff

19 Rayquan Brown filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
20 (ECF No. 2.) Plaintiff Lafrance Brown has not filed an application to proceed in forma pauperis

21 nor payed a filing fee for this action.

22          All parties instituting any civil action are required to pay the filing fee. See 28 U.S.C. §

23 1914(a). An action may only proceed despite the failure to pay a filing fee if the party is granted

24 in forma pauperis status. Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). All parties

25 seeking to proceed in forma pauperis must qualify for in forma pauperis status. Anderson v.

26 California, No. 3:10-cv-02216-MMA (AJB), 2010 WL 4316996, at *1 (S.D. Cal. Oct. 27, 2010).
27 ///

28 ///


                                                     1
 1           Based on the foregoing, IT IS HEREBY ORDERED that within fourteen (14) days from

 2 the date of service of this order, Plaintiff Lafrance Brown shall file an application to proceed in

 3 forma pauperis, completed and signed, or in the alternative, pay the $400.00 filing fee for this

 4 action.

 5
     IT IS SO ORDERED.
 6

 7 Dated:      April 12, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
